Name: Commission Regulation (EC) No 616/97 of 8 April 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: food technology;  animal product;  means of agricultural production;  cooperation policy;  agricultural policy
 Date Published: nan

 No L 94/8 EN Official Journal of the European Communities 9 . 4. 97 COMMISSION REGULATION (EC) No 616/97 of 8 April 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector uniform amount of premium shall apply throughout the Community; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2222/96 of 18 November 1996, amending Regulation (EEC) No 805/68 , on the common organization of the market in beef and veal ('), and in particular Article 2 thereof, Whereas transitional problems still prevail with regard to the implementation of the early marketing premium for veal calves provided for in Article 4 (i) of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 2222/96, and in Section 2 of Chapter V of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and repealing Regula ­ tions (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) No 280/97 (4); Whereas those problems are in particular related to the fact that due to the maximum weights fixed in Annex IV of Regulation (EEC) No 3886/92 a substantial part of the Community production of veal will fall in weight groups outside those which traditionally are in demand on the veal market; whereas, in order for this premium scheme to have the desired effect on the beef production adjust ­ ments of the amounts of premium currently applicable should be made; whereas Regulation (EEC) No 3886/92 should be amended accordingly; Whereas the abovementioned measures should apply in a decreasing manner until the end of 1997 after which an Article 1 Article 50 (3) of Regulation (EEC) No 3886/92 is hereby amended as follows : 1 . The following third indent is inserted in the first subparagraph : '  ECU 50 per animal slaughtered on or after 14 April 1997.' 2 . In point (a) of the second subparagraph the date of '20 January' shall be replaced by ' 14 April ', the amount of 'ECU 10 ' shall be replaced by 'ECU 30' and the amount of 'ECU 5' shall be replaced by 'ECU 15'. 3 . In point (b) of the second subparagraph the amount of 'ECU 5' shall be replaced by 'ECU 15' and the amount of 'ECU 2,5' shall be replaced by 'ECU 7,5'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 296, 21 . 11 . 1996, p. 50 . (2) OJ No L 148 , 28 . 6 . 1968 , p. 24. (3) OJ No L 391 , 31 . 12 . 1992, p . 20 . (4) OJ No L 47, 18 . 2. 1997, p. 3 .